After multiple hearings, the appeals referee concluded that,
                   giving appellant the benefit of the doubt, there was good cause to deem the
                   appeal timely because appellant did not fully understand the
                   unemployment process based on his limited English language abilities. 1
                   MGM Grand administratively appealed, and on appeal, the ESD's Board
                   of Review reversed and set aside the appeals referee's decision. The Board
                   concluded that there was no good cause to extend the filing deadline,
                   because even if appellant reasonably waited to appeal until his
                   employment grievance was resolved, there was no explanation or evidence
                   in the record to justify waiting five weeks after the grievance was resolved
                   to file the appeal. Appellant filed a petition for judicial review, which the
                   district court denied. This appeal followed.
                               In reviewing an administrative decision in an unemployment
                   benefits matter, this court, like the district court, determines whether the
                   board acted arbitrarily or capriciously. NRS 233B.135(3)(0; McCracken u.
                   Fancy, 98 Nev. 30, 31, 639 P.2d 552, 553 (1982). The administrative
                   decision will not be disturbed if it is supported by substantial evidence.
                   Leeson t). Basic Refractories, 101 Nev. 384, 385-86, 705 P.2d 137, 138
                   (1985).
                               On appeal, appellant argues that there was no evidence
                   showing that he understood the appeal process and that he was "forever
                   foregoing" unemployment benefits by not filing his appeal within 11 days,
                   and that this constitutes good cause for his untimely appeal. Under NRS
                   612.495(1), an appeal from an ESD decision must be filed within 11 days


                          'The appeals referee also decided the merits of appellant's claim, but
                   as this was not addressed by the ESD, we do not address the merits here.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    eio
                 after the notice of determination is mailed or personally served. This 11-
                 day period may be extended, however, for good cause shown. NRS
                 612.495(1). Having reviewed appellant's arguments and the record on
                 appeal, we conclude that substantial evidence supports the Board's finding
                 that appellant did not establish good cause so as to extend the filing
                 deadline until December 2011. Appellant testified that he received the
                 ESD decision and understood that he was supposed to file any appeal from
                 that decision in June 2011, but that he did not file the appeal in June
                 because he had filed a grievance with the union regarding his termination.
                 The record also contains a letter from appellant to the ESD explaining
                 that he did not timely appeal the denial of benefits because he was waiting
                 for the result of his grievance process. Appellant's grievance was resolved
                 on November 7, 2011, however, and there is nothing in the record that
                 explains the delay between the resolution of the grievance and the filing of
                 the appeal in December 2011. Thus, we conclude that substantial
                 evidence supports the Board's decision that there was no good cause for
                 the delay in filing the appeal.   See Kolnik v. Nev. Pimp? Sec. Dep't,   112

                 Nev. 11, 16, 908 P.2d 726, 729 (1996) ("Substantial evidence is that which
                 a reasonable mind could find adequate to support a conclusion.").
                             Appellant also argues that the Board erred because it did not
                 take into account his limited English language abilities. The record,
                 however, demonstrates that even when testifying in Amharic, appellant's
                 native language, before the appeals referee, appellant stated that he knew
                 he was supposed to file the appeal in June. Furthermore, appellant
                 testified that he utilized English while at work, and the hearing
                 transcripts show that the appeals referee had to remind appellant to
                 provide his answers in Amharic through the translator instead of directly

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 19474    e
                answering in English. As substantial evidence supports the Board's
                determination, we conclude that the Board's decision was not arbitrary or
                capricious, and thus, we affirm the district court's denial of appellant's
                petition for judicial review.
                             It is so ORDERED.




                                                              Pickering



                                                              Parraguirre


                                                                                       ,J.
                                                              Saitta




                cc:   Hon. Ronald J. Israel, District Judge
                      Samuel H. Tekle
                      State of Nevada/DETR
                      Jackson Lewis LLP
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A